MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                         May 29 2019, 10:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana                                   Matthew B. MacKenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Abdul Yamobi,                                           May 29, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2869
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marshelle Dawkins
Appellee-Plaintiff.                                     Broadwell, Magistrate
                                                        Trial Court Cause No.
                                                        49G17-1809-CM-33233



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019                      Page 1 of 9
[1]   Abdul Yamobi appeals his conviction for invasion of privacy as a class A

      misdemeanor. He raises one issue which we revise and restate as whether the

      evidence is sufficient to sustain his conviction. We affirm.


                                      Facts and Procedural History

[2]   On November 1, 2017, the Boone Superior Court issued a no contact order

      under Ind. Code § 35-33-8-3.2 in cause number 06D01-1711-F6-2155 (“Cause

      No. 2155”) which provided in part that Yamobi was restrained from any

      contact with L.Y.


[3]   On September 28, 2018, Yamobi lived with L.Y. in an apartment in Marion

      County and they had a verbal altercation. Yamobi screamed, “B----, get the f---

      out of my house. Get out. Get out. I want you out.” Transcript Volume II at

      7. L.Y. eventually called the police. Indianapolis Metropolitan Police Officer

      Ryan Wright responded to the scene where other officers were already present,

      placed Yamobi in handcuffs, and confirmed that the active protection order had

      been served.


[4]   On September 29, 2018, the State charged Yamobi with invasion of privacy as a

      class A misdemeanor. On November 1, 2018, the court held a bench trial.

      L.Y. testified to the foregoing. The prosecutor introduced the no contact order,

      defense counsel stated “No objection, Judge,” and the court admitted it without

      objection as State’s Exhibit 1. Id. at 9. The court asked the prosecutor if she

      was going to be able to show service, and the prosecutor stated: “It – he signed

      the back page. The back page is the scan of when he was served it, which is


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019   Page 2 of 9
      why it has the file stamp of that January date.” Id. at 10. The court stated that

      it could not take the evidence as substantive evidence, and the prosecutor

      indicated that she understood. Officer Wright testified “I was advised that there

      was an active protective order. Uh we went upstairs, talked to Mr. Yamobi, I

      placed him in handcuffs, we brought him downstairs, and then I confirmed that

      he had the active protective order and it was served.” Id. at 12.


[5]   After the State rested, Yamobi’s counsel moved for dismissal under Trial Rule

      41(B) and argued that the State had not proven that Yamobi’s signature was on

      State’s Exhibit 1 or that he was served with a copy. After some discussion, the

      court stated:


              So, and I had some concerns about that as well, but then I would
              note that in the document, there are four (4) pages and the pages
              are numbered one (1) of three (3), two (2) of three (3), three (3) of
              three (3), and then again, three (3) of three (3). On the first page
              three (3) of three (3), there is a date – a signature date of
              November 1st, 2017, and it shows approved and ordered by
              Honorable . . . Jeffrey Edens, Judge and it does not show a
              signature of the Defendant. On the second page three (3) of three
              (3), there is a signature of the Defendant, and there’s a file-stamp
              of January 12th, 2018, how – which I don’t – which I think would
              be problematic for the State, but for the fact there’s also a second
              certification of this document by the Clerk under the signature
              that shows that this signature by the Defendant uhm has been
              certified by the Clerk.


      Id. at 16-17. The following exchange then occurred:


              [Defense Counsel]: And I think that gets cleared up if the State
              just files a certified copy of the CCS that shows this was entered

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019   Page 3 of 9
        that day. Again, I’m telling them how to prove their case, but I
        don’t know what this is from. I mean, there’s a certification, but
        it’s a separate document. Maybe there’s a separate protective
        order in this case, I don’t know. And the State hasn’t – it’s not
        my burden to prove that; the State has to prove that this is the
        document that goes with the first three (3) pages and all they’ve
        said to the Court is it was filed on the 12th and it’s certified. I
        don’t know if it goes with these other three (3) pages.

                                             *****

        THE COURT: Well, I know that it was – that it does go with
        the other three (3) pages because that last – the fourth page,
        which is also entitled page three (3) of three (3), is certified also
        uhm by the Clerk – there was the certification stamp directly
        underneath the Defendant’s signature. So, I do find the State has
        met its burden.

                                             *****

        [Defense Counsel]: I – I guess this – well, I know for a fact that
        this could not have been the same document because the Judge
        signed it with no signature and it’s certified on November 1st.

        THE COURT: Right.

        [Defense Counsel]: And then it’s file-stamped on a different page
        on January 12th, so it can’t be from the same document.

        THE COURT: Well, certainly it can. Many times when
        attorneys circulate documents, I see that in divorces all the time,
        there will be two (2) signature pages that are then combined if the
        parties are not together to sign, and in this case, I think that the
        State has cleared any possible problem because of the additional
        certification under the Defendant’s signature. The – the Clerk in
        this matter has certified that this is an accurate uh signature of
        the Defendant. It was filed on January 12th, 2018 – this
        document with his signature. She certified that and if you look at
        the cover page, it says that it is a no contact order that remains in

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019    Page 4 of 9
              place until further order of the Court and there was no expiration
              date. Okay, so I find that the State has met its burden.


      Id. at 17-18.


[6]   Yamobi testified that he was living by himself on September 28, 2018, that L.Y.

      appeared at his apartment that day, he told her to leave, and she did not. On

      cross-examination, he responded affirmatively when asked if he was indicating

      that he had not seen her or had any contact with her prior to that date and after

      the protective order. The court found Yamobi guilty as charged and sentenced

      him to 180 days with 170 days suspended.


                                                  Discussion

[7]   The issue is whether the evidence is sufficient to sustain Yamobi’s conviction.

      When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). It is the factfinder’s role, not that of appellate courts, to assess witness

      credibility and weigh the evidence to determine whether it is sufficient to

      support a conviction. Id. We will affirm unless no reasonable factfinder could

      find the elements of the crime proven beyond a reasonable doubt. Id. The

      evidence is sufficient if an inference may reasonably be drawn from it to support

      the verdict. Id. at 147.


[8]   Yamobi does not dispute that a no contact order was issued on November 1,

      2017, nor that his contact with L.Y. on September 28, 2018, was in violation of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019   Page 5 of 9
       the terms of the order. Rather, he argues that the State presented no evidence

       beyond State’s Exhibit 1 to show proof of service. He contends the court

       incorrectly found the State had met its burden of proving that he knowingly

       violated the no contact order. He also argues there was no authentication of the

       signature as belonging to him.


[9]    The State maintains that Yamobi’s testimony during cross-examination

       demonstrates that he knew the protective order had been issued prohibiting him

       from having contact with L.Y. and that his defense was that she came to his

       home in violation of the order. It points out that Officer Wright confirmed that

       the protective order was active and had been served. It also asserts that the

       protective order containing Yamobi’s signature was on the return for the order.


[10]   Ind. Code § 35-46-1-15.1 provides that “[a] person who knowingly or

       intentionally violates . . . an order issued under IC 35-33-8-3.2 . . . commits

       invasion of privacy, a Class A misdemeanor.” The charging information

       alleged that Yamobi “did knowingly violate an order issued under I.C. 35-33-8-

       3.2 by the Superior Court of Boone County under [Cause No. 2155] to protect

       [L.Y.].” Appellant’s Appendix Volume II at 12. “A person engages in conduct

       ‘knowingly’ if, when he engages in the conduct, he is aware of a high

       probability that he is doing so.” Ind. Code § 35-41-2-2.


[11]   The record reveals that the following exchange occurred during the cross-

       examination of Yamobi:




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019   Page 6 of 9
         Q. . . . Your testimony was that [L.Y.] appeared at your door on
         September 28th, 2018, is that correct?

         A. Correct.

         Q. And so, your testimony is you had not seen her at all
         previous to that date after the . . . protective order was put in
         place?

         A. Could you please repeat the last question?

         Q. So, you’re saying that you had not seen her or had any
         contact with her prior to this date after the protective order?

         A. Yes, that is correct.


Transcript Volume II at 20-21. To the extent Yamobi cites Ind. Evidence Rules

901 and 902 on appeal, 1 we note that he did not cite these rules before the trial

court and specifically stated, “No objection, Judge,” when the prosecutor

introduced State’s Exhibit 1, which contains the no contact order dated

November 1, 2017, and includes four pages, two of which are labeled page 3 of

3. Id. at 9. The first page 3 is dated November 1, 2017, and is signed by Judge

Edens, and the second page 3 contains the same text as the first page 3, is file-

stamped January 12, 2018, and contains a Clerk of Courts seal for Boone

County and a signature above the phrase “Signature of Defendant” and under

the following statement: “I have read the above Order and I understand it.”




1
  Ind. Evidence Rule 901 is titled “Authenticating or Identifying Evidence” and provides in part: “To satisfy
the requirement of authenticating or identifying an item of evidence, the proponent must produce evidence
sufficient to support a finding that the item is what the proponent claims it is.” Ind. Evidence Rule 902 is
titled “Evidence that is Self-Authenticating” and lists items of evidence that are self-authenticating.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019                       Page 7 of 9
       State’s Exhibit 1. We also note that Ind. Evidence Rule 201 provides that

       “[t]he court may judicially notice . . . the existence of records of a court of this

       state” and that the chronological case summary for Cause No. 2155 contains an

       entry dated January 12, 2018, which provides:


                POR - Service Perfected: Service Date: 1/12/2018 8:45 AM
                Person Served: Abdul Aziz Yamobi; Served By: AJ Naekel;
                Street: 307 Courthouse Square; City: Lebanon; County: Boone;
                Agency: Boone County Sheriff Department; Manner: Personal;

                Served: Yamobi, Abdul Aziz


       Chronological Case Summary for Cause No. 2155. 2 Further, Officer Wright

       testified that he “confirmed that [Yamobi] had the active protection order and it

       was served.” Transcript Volume II at 12.


[12]   We conclude that the State presented evidence of probative value from which a

       reasonable trier of fact could have found that Yamobi knowingly violated the

       no contact order, and his arguments amount to an invitation to reweigh the

       evidence.


                                                      Conclusion

[13]   For the foregoing reasons, we affirm Yamobi’s conviction.




       2
         We note that Ind. Evidence Rule 101(b) provides in part: “These rules apply in all proceedings in the courts
       of the State of Indiana except as otherwise required by the Constitution of the United States or Indiana, by
       the provisions of this rule, or by other rules promulgated by the Indiana Supreme Court.”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019                       Page 8 of 9
[14]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2869 | May 29, 2019   Page 9 of 9